             Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
BARNET MARINE INC.,                                            :
                                                               :
                  Plaintiff,                                   :
                                                               :
         against                                               :      VERIFIED COMPLAINT
                                                               :
LAUREL D SHIPPING LLC (n/k/a as Laurel                         :
Shipping LLC),                                                 :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------X

        Plaintiff, BARNET MARINE INC. (“Barnet” or “Plaintiff”), by and through its attorneys,

Lennon, Murphy & Phillips LLC, complaining of the Defendant LAUREL D SHIPPING LLC,

now known as Laurel Shipping LLC (“Laurel” or “Defendant”), as and for its Verified Complaint,

alleges upon information and belief the following:

                           THE PARTIES, JURISDICTION AND VENUE

        1.       Plaintiff Barnet is a foreign corporation organized and existing under and by virtue

of the laws of the Marshall Islands with an office and place of business at The Trust Company of

the Marshall Islands, Inc., Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,

Republic of the Marshal Islands, MH 96960.

        2.       Plaintiff is the registered owner of the commercial motor tanker vessel CE-NIRIIS

(“Vessel”).

        3.       Upon information and belief, Defendant is a limited liability company organized

under the laws of the State of Delaware with a registered business address of 9 Battery Road, #15-

01 Straits Trading Building, Singapore.
              Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 2 of 14




         4.       Upon information and belief, Defendant is now known as Laurel Shipping

Company LLC and also has an office and place of business at 58 Commerce Road, Stamford, CT

06902.

         5.       This action falls under the Court’s admiralty and maritime jurisdiction pursuant to

28 U.S.C. § 1333 in that it is an admiralty and maritime claim within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure. See Garanti Finansal Kiralama A.S. v. Aqua Marine &

Trading Inc., 697 F.3d 59 (2d Cir. 2012).

         6.       Venue is proper in this District as the parties designated New York, New York as

the forum for dispute resolution in their contract.

                                               FACTS

         7.       By a charter party dated July 9, 2020, on the BPVoy4 form (hereinafter “Charter

Party”), Plaintiff, as Owner, chartered the Vessel to Defendant, as Charterer, for loading 1-2 safe

port(s) Singapore, etc. to 1-2 safe ports China, including Hong Kong. A true and correct copy of

the Charter Party is attached hereto as Exhibit A (“Ex. A”).

         8.       The Charter Party provides for 96 hours of Vessel laytime1 with Sundays and

holidays included. Ex. A.

         9.       The Charter Party provides for demurrage2 at the rate of $15,000.00, per day, pro

rata. Ex. A.

         10.      The Charter Party incorporated a bespoke additional clause pertaining to the

COVID-19 Pandemic entitled “Corona Virus Clause,” which provides as follows:



1
  Laytime is the period of time provided to the Charterer to perform cargo operations at loadport
or discharge port without charge and which commences following the vessel’s tender of Notice of
Readiness and arrival of the vessel as defined in the charter party.
2
  Demurrage is the amount due the Vessel Owner from the Vessel Charter for use of the Vessel
beyond allowed laytime as agreed in the charter party.
                                                   2
Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 3 of 14




    CORONA VIRUS CLAUSE

    IF THE VESSEL IS DELAYED IN BERTHING, LOADING AND/OR
    DISCHARGING AND/OR IS OTHERWISE DELAYED DUE TO
    MEASURES ENACTED BY THE PORT AND/OR ANY OTHER
    AUTHORITY RELATED TO THE CORONA VIRUS OUTBREAK,
    INCLUDING VESSEL QUARANTINE, WHICH DELAY ARISES AT
    ANY OF CHARTERER'S NOMINATED PORTS AND/OR UNDER
    OR IN CONNECTION WITH THE CHARTERERS’ ORDERS
    UNDER AND DURING THIS CHARTER (HEREINAFTER
    CALLED A “CORONA VIRUS DELAY”), BE THE CORONA
    VIRUS DELAY PRIOR TO OR AFTER THE EXPIRATION OF
    LAYTIME, THE LAYTIME USED OR, IF THE VESSEL IS ON
    DEMURRAGE, TIME ON DEMURRAGE EQUAL TO THE
    PERIOD OR PERIODS OF CORONA VIRUS DELAY AS JUST
    DESCRIBED SHALL COUNT AS FULL LAYTIME OR TIME ON
    DEMURRAGE        IF   THE    VESSEL    ALREADY    ON
    DEMURRAGE. TIME SHALL ALSO COUNT AS USED LAYTIME
    OR TIME ON DEMURRAGE WHERE VALID NOR HAS NOT
    BEEN TENDERED DUE TO DELAY IN OBTAINING FREE
    PRATIQUE AS A RESULT OF PRECAUTIONS PERTAINING TO
    THE CORONA VIRUS, INCLUDING BUT NOT LIMITED TO
    DELAYS CAUSED BY NON-AVAILBILITY OR INSUFFICIENT
    NUMBER OF INSPECTORS REQUIRED TO ATTEND FOR THE
    PURPOSES OF GRANTING FREE PRATIQUE. SHOULD
    CHARTERER’S NOMINATED PORT BE CLOSED BY THE PORT
    AND/OR ANY OTHER COMPETENT AUTHORITY DUE TO THE
    CORONA VIRUS OR CORONA VIRUS RELATED CAUSES, ALL
    TIME WAITING CAUSED THEREBY SHALL COUNT AS USED
    LAYTIME AND/OR TIME ON DEMURRAGE. THE CHARTERERS
    SHALL INDEMNIFY OWNERS AGAINST THE FOLLOWING
    ADDITIONAL COSTS, EXPENSES OR LIABILITIES INCURRED
    BY OWNERS AND ARISING DIRECTLY OUT OF THE VESSEL
    VISITING A PORT AFFECTED BY THE CORONA VIRUS
    DURING THIS CHARTER: SCREENING COSTS, CLEANING
    COSTS, COSTS OF REPLACING CREW, COSTS IN
    FUMIGATING AND/OR QUARANTINING THE VESSEL AND ITS
    CREW, AND THE OBTAINING OF MEDICAL TREATMENT FOR
    ANY    INFECTED     CREW.    NOTWITHSTANDING     THE
    FOREGOING, ANY PERIOD OF DELAY INCURRED UNDER
    THIS CHARTER SHALL NOT COUNT AS LAYTIME AND/OR
    TIME ON DEMURRAGE UNDER THIS CHARTER TO THE
    EXTENT THAT IT IS ALSO CAUSED OR PROLONGED
    BECAUSE OF MEASURES OR RESTRICTIONS WHICH ONLY
    APPLY TO THE VESSEL OR HER CREW DUE TO HER HAVING
    CALLED AT, OR TRADED/TRANSITED TO OR THROUGH, AT

                              3
           Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 4 of 14




               ANY TIME PRIOR TO THE COMMENCEMENT OF
               PERFORMANCE OF THIS CHARTER, A COUNTRY, PORT OR
               OTHER LOCATION AFFECTED BY THE CORONA VIRUS
               OUTBREAK.

Ex. A.

         11.   The Charter Party also includes a “Quarantine” provision at Clause 29 which states

as follows:

               QUARANTINE
               If Charterers require never knowingly to order the Vessel to proceed to any port
               at which, at the time when the Vessel is ordered to that port, there is quarantine
               then time spent or lost whilst the Vessel is detained due to such quarantine shall
               count as laytime or, if the Vessel is on demurrage, as demurrage. However, if
               quarantine is subsequently declared whilst the Vessel is on passage to such port
               Charterers shall not be liable for any delay caused by such quarantine. Should
               Charterer unknowingly order vessel to port where a quarantine is in place,
               any delay incurred shall count as laytime, or if on demurrage, as demurrage.

Ex. A.

         12.   The Vessel loaded cargo without incident offshore at Singapore and thereafter

sailed for Hong Kong on July 29, 2020 at 2130 local time pursuant to Defendant’s voyage

instructions under the Charter Party.

         13.   Upon information and belief, at the time of Defendant’s instructions under the

Charter Party directing the Vessel to proceed to Hong Kong, there were COVID 19 restrictions

and regulations in place imposed by government authorities, including a mandatory fourteen (14)

day quarantine for any vessel seeking to enter the Port of Hong Kong on which one or more crew

members tested positive for COVID 19.

         14.   Specifically, such provisions included crew change arrangements (with effect

from July 29, 2020) pursuant to which a commercial vessel would not be permitted to enter into

the port of Hong Kong if there was a confirmed COVID-19 case on board. True and correct




                                                4
          Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 5 of 14




copies of the HKSAR Government Press Releases dated July 26, 2020 and July 29, 2020 are

attached hereto as Exhibits B and C.

       15.     In addition, pursuant to provisions of the Prevention and Control of Disease

Ordinance (Cap. 599) and the Prevention and Control of Disease Regulation (Cap. 599A)

(hereinafter “Regulations”), the Port Health Authority would order any vessel with a confirmed

case of COVID-19 on board, and the rest of her crew, to quarantine at the port anchorage area for

a 14-day period. True and correct copies of Cap. 599 and Cap. 599A are respectively attached

hereto as Exhibits D and E.

       16.     The Regulations further provide that upon completion of any quarantine period

required thereunder, the port of Hong Kong’s Health Authority would issue free pratique3 to allow

for the vessel to proceed to berth.

       17.     These Regulations rendered Hong Kong a “port where a quarantine is in place,”

as defined in the Charter Party, which required any vessel upon arriving at Hong Kong with a

suspected case of COVID-19 to be quarantined.

       18.     Under the aforesaid “Corona Virus Clause” and Clause 29 of the Charter Party,

any delays in berthing the Vessel at Hong Kong before free pratique was granted count as laytime

or time on demurrage.

       19.     Prior to the Vessel’s arrival at Hong Kong, on August 4, 2020 the Vessel’s Master

advised the local agents and receiver at Hong Kong that one crew member had a high

body temperature.




3
 “Free Pratique” is a certificate from the port-health-authorities that the ship is without infectious
disease or plague on board and therefore permitted to enter port and to allow people to board and
disembark.
                                                  5
           Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 6 of 14




       20.     Through the charter broker, Defendant wrote to Plaintiff on August 4, 2020, stating

that it had “been informed by receiver that 2 crew members are having body temperature of 38 C

and above. Please urgently check with owner about this and what they are going to do in the

situation? Also please urgently provide record of crew body temperature record.”

       21.     Promptly on August 4, 20202, Plaintiff responded to Defendant’s email stating, in

relevant part: “there is only one crew member who is experiencing fever. . . . Master has

immediately implemented the covid 19 outbreak management plan and as a result crew member

has been put in isolation. . . . Master has reported the case to Hong Kong Port Authorities via

Agents.”

       22.     Between August 4th and August 6th, Defendant sent numerous inquiries to Plaintiff

requesting information regarding the situation on board the Vessel and concerning the

crewmember suspected of having possibly contracted the coronavirus.

       23.     Notwithstanding the situation with the suspected illness of the one crewmember on

board the Vessel, Defendant maintained its voyage order for the Vessel to call at Hong Kong.

       24.     On August 6, 2020 the Vessel arrived at Hong Kong and tendered her first Notice

of Readiness (“NOR”). A true and correct copy of the first NOR is attached hereto as Exhibit F.

       25.     On August 6, 2020 a Health Officer from the Port of Hong Kong attended on board

the Vessel and the crew member with an elevated temperature was tested, determined to be

COVID-19 positive, and was taken off the Vessel and sent to a local hospital for treatment.

       26.     On August 7, 2020 the same Health Officer re-attended the Vessel and proceeded

to test the remaining crew for COVID-19.

       27.     August 7, 2020, the Vessel’s Master was advised by the Hong Kong Health

Department that the Vessel was ordered under a fourteen (14) day quarantine.



                                                6
          Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 7 of 14




       28.     On August 8, 2020 seven crewmembers were determined to be COVID-19 positive.

       29.     On August 8, 2020, Plaintiff investigated the feasibility and costs of having a

shoreside contractor disinfect the Vessel, as well as the possibility of replacing the entire crew.

       30.     Due to the quarantine restriction imposed by the Hong Kong authorities Plaintiff

was not permitted to replace the Vessel’s crew.

       31.     On August 10, 2020, due to the multiple additional crew members who had tested

positive for COVID-19, the Hong Kong authorities advised that the Vessel’s quarantine period

should be extended, despite Plaintiff’s objections.

       32.      On August 11, 2020 when another crewmember was determined to be COVID-

19 positive and had to disembark from the Vessel on August 12, 2020, the Vessel’s quarantine

period was extended until August 25, 2020.

       33.     Subsequent to the Vessel being put into extended quarantine, Plaintiff cancelled

arrangements for disinfecting the Vessel.

       34.     The additional crew members infected with COVID-19 were disembarked and

sent to a local hospital for treatment.

       35.     One crew member, an able seafarer, was tested for COVID-19 with ambiguous

results, and was thereafter re-tested and found negative for COVID-19 and returned to the Vessel.

       36.     On August 21, 2020 final re-testing was performed on all remaining crew

members.

       37.     On August 22, 2020 retesting was performed on the crew member determined to

be COVID-19 negative on August 11, which re-test revealed he was now COVID-19 positive,

whereafter he was sent for treatment at a local hospital on August 23, 2020, as a result of which,




                                                  7
           Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 8 of 14




and over the Plaintiff’s protests, the Vessel’s quarantine period was further extended by the Hong

Kong authorities until September 6, 2020.

         38.   On September 6, 2020, all of the Vessel’s crewmembers were tested for COVID-

19 and received negative results.

         39.   The Vessel was thereafter granted free pratique on September 7, 2020.

         40.   On a daily basis from August 7, 2020 until September 13, 2020 the Vessel re-

tendered NOR. True and correct copies of the Vessel’s NOR’s from August 7 to September 13,

2020 are attached hereto as Exhibit G.

         41.   On September 13, 2020 the Vessel proceeded to come alongside the berth at Hong

Kong and carry out cargo discharge operations, which ultimately completed on September 15,

2020.

         42.   The Charter Party includes at Clause 20 a claims time bar which, as amended,

provides as follows

          CLAIMS TIME BAR

          20.1 Charterers shall be discharged and released from all liability in respect
               of any claim for demurrage, deviation or detention which Owners may
               have under this Charter unless a claim in writing has been presented to
               Charterers, together with all supporting documentation substantiating
               each and every constituent part of the claim, within ninety (90) days of
               the completion of discharge of the cargo carried hereunder.

          20.2 Any other claim against Charterers for any and all other amounts which
               are alleged to be for Charterers’ account under this Charter shall be
               extinguished, and Charterers shall be discharged from all liability
               whatsoever in respect thereof, unless such claim is presented to
               Charterers, together with full supporting documentation substantiating
               each and every constituent part of the claim, within one hundred and eighty
               (180) twenty (120) days of the completion of discharge of the cargo
               carried hereunder.

Ex. A.



                                                8
          Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 9 of 14




       43.     On or about October 20, 2020, in accordance with the requirements of Clause 20,

Plaintiff timely submitted a demurrage claim to Defendant premised upon Notice of Readiness

being valid and effective on September 7, 2020 at 0600 hours (“Original Demurrage Claim”). A

true and correct copy of the Original Demurrage Claim is attached hereto as Exhibit H.

       44.     Plaintiff’s Original Demurrage Claim submitted to Defendant was in the sum of

$97,500 – covering 6.5 days of demurrage.

       45.     Three months later, on or about January 21, 2021, Defendant responded to

Plaintiff’s Original Demurrage Claim contesting any waiting time due to what it stated were

“COVID issues,” but conceding liability for 16:06 hours of time on demurrage, equivalent to

$10,062.50. A true and correct copy of Laurel’s response to Barnet’s Original Demurrage Claim

is attached hereto as Exhibit I.

       46.     Based on the Corona Virus Clause and the Quarantine Clause in the charter party

contract, on or about January 29, 2021, Plaintiff submitted an amended demurrage claim to

Defendant premised on the original NOR tendered on August 6, 2020 being the effective Notice

of Readiness. (“Amended Demurrage Claim”). A true and correct copy of the Amended

Demurrage Claim is attached hereto as Exhibit J.

       47.     Plaintiff’s Amended Demurrage Claim sought payment of demurrage in the sum of

$573,437.55 covering 38.22917 days of demurrage at Hong Kong.

       48.     Plaintiff’s Amended Demurrage Claim served only to revise the Original

Demurrage Claim which was served within the contractual time bar period under Claus 20 of the

Charter Party and served only to increase the amount of the demurrage claimed.




                                              9
         Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 10 of 14




       49.     The additional documents Plaintiff submitted to Defendant in support of the

Amended Demurrage Claim were of the same nature and character as those submitted in support

of the Original Demurrage Claim – all of which were already in Defendant’s possession.

       50.     Defendant responded to Plaintiff’s Amended Demurrage Claim on or about

February 3, 2021, stating:

               We confirm receipt of Owners demurrage claim in the amount of
               $573,437.55 replacing their prior claim in the amount of
               $97,500.00.

               Please note that Owners have now provided additional documents
               to support their new claim that were not included with their original
               claim received on 21Oct20.

               These new supporting documents were not provided within the
               timebar clause agreed as per below, therefore we cannot accept
               Owners new claim and as such we request said claim to be
               withdrawn.

A true and correct copy of Defendant’s response to Plaintiff’s Amended Demurrage Claim is

attached hereto as Exhibit K.

       51.     Defendant’s objection to Plaintiff’s Amended Demurrage Claim on the basis that it

provided additional documents not included with the original claim is factually incorrect because

Defendant was already in possession of all of the relevant claim documentation, including:

               a.      the original Notice of Readiness dated August 6, 2020, tendered upon the

                      Vessel’s arrival, which was re-tendered to the Defendant and its agents 31

                      times between August 7th and September 6th as reminders and without

                      prejudice to the original tender on August 6, 2020, all of which the

                      Defendant acknowledged receiving;




                                                10
          Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 11 of 14




               b.      on September 7, 2020, the same date the Vessel was granted free pratique,

                       the Vessel tendered a further Notice of Readiness, which the Defendant

                       acknowledged receiving;

               c.      the September 7, 2020 Notice of Readiness was re-tendered to the

                       Defendant and its agents 5 times between September 8, 2020 and September

                       12 2020, as reminders, and without prejudice to the original tender on

                       September 7, 2020, all of which the Defendant acknowledged receiving;

                       and

               d.      On September 13, 2020, upon the Vessel berthing at the terminal, Notice of

                       Readiness was re-tendered to the Defendant and its agents, without

                       prejudice to the original tender on September 7, 2020, which the Defendant

                       acknowledged receiving.

         52.   Plaintiff’s Amended Demurrage Claim merely amended the calculation of the

amount of demurrage due from Defendant to Plaintiff under the Charter Party and was premised

upon claim documentation timely and contemporaneously provided to the Defendant.

         53.   Despite due demand, Defendant has failed and refused to pay the Amended

Demurrage Claim.

         54.   The Charter Party is governed by U.S. law and for resolution of disputes arising

thereunder to be submitted to the exclusive jurisdiction of the courts situated in the City of New

York.


                             CLAIM FOR BREACH OF CONTRACT

         55.   Plaintiff has performed in full all of its obligations to Defendant under the Charter

Party.

                                                 11
         Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 12 of 14




       56.     Defendant has not paid any compensation to Plaintiff for either the Original

Demurrage Claim or the Amended Demurrage Claim.

       57.     Laurel’s failure to pay Plaintiff for the Amended Demurrage Claim constitutes a

breach of contract for which Plaintiff has suffered damages in the principal amount of $573,437.55.

       58.     Alternatively, Defendant’s failure to pay Plaintiff for the Original Demurrage

Claim constitutes a breach of contract for which Plaintiff has suffered damages in the principal

amount of $97,500.00.

       59.     By reason of the foregoing, Plaintiff has sustained damages in the current amount

of approximately $670,937.55, exclusive of interest, costs, fees, including reasonable attorneys’

fees, and expenses for which Defendant is liable under the terms of the Charter Party and at law.

       60.     Plaintiff anticipates it will recover the following sums:

                   A. Unpaid Amended Demurrage Claim -                              $573,437.55

                   B. Interest -                                                    $17,815.844

                   TOTAL:                                                           $591,253.395

                           CLAIM FOR RULE B ATTACHMENT

       61.     On information and belief, Defendant maintains a bank account at JPMorgan Chase

Bank NA located at 277 Park Avenue New York, NY 10172.

       62.     The Defendant also has asserted a chose in action that is currently pending within

this District and subject to the jurisdiction of this Court, in the form of Twenty-Nine Million

Dollar ($29,000,000.00) Counterclaim asserted against Seawolf Tankers Inc. in the action




4
  Interest is calculated at 9% per annum as stated in New York Civil Practice Law and Rules §
5004.
5
  Calculated to June 4, 2021.
                                                12
         Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 13 of 14




pending in this Court under Civil Case No. 1:20-cv-05198-RA. See Affidavit of Patrick F.

Lennon in Support of Prayer for Issuance of Maritime Attachment.

        63.     The Defendant cannot be found within this District for purposes of Rule B of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure (“Supplemental Rules”).

        64.     Plaintiff seeks an order directing the Clerk of Court to issue Process of Maritime

Attachment and Garnishment pursuant to Rule B of the Supplemental Rules attaching, inter alia,

any property of the Defendant held by non-party garnishee, JPMorgan Chase Bank NA, Freehill,

Hogan & Mahar, LLP (as Defendant’s counsel in Civil Case No. 1:20-cv-05198-RA), and any

other non-party garnishee(s) that may be identified, within the District for the purpose of

obtaining personal jurisdiction over Defendant and to secure Plaintiff’s claims as described

above in total sum of $590,405.47.

        WHEREFORE, Plaintiff, Barnet Marine Inc., demands judgment as follows:

        A.      Awarding Plaintiff damages in the sum of $573,437.55, together with nine (9)

percent annual interest thereon at the statutory New York interest rate authorized by Civil Practice

Law and Rules § 5004 to the date of the award;

        B.      Alternatively, awarding Plaintiff damages in the sum of $97,500.00, together with

nine (9) percent annual interest thereon at the statutory New York interest rate authorized by Civil

Practice Law and Rules § 5004 to the date of the award;

        C.      That process in due form of law issue against Defendant citing it to appear and

answer under oath all and singular the matters alleged in this Complaint;

        D.      For an order directing the Clerk of Court to issue Process of Maritime Attachment

and Garnishment attaching all goods, chattels, credits, letters of credit, bills of lading, effects, debts



                                                   13
         Case 1:21-cv-05071-VEC Document 1 Filed 06/08/21 Page 14 of 14




and monies, tangible or intangible, or any other funds up to the amount of $591,253.39 belonging

to, or for the benefit of the Defendant, including, but not limited to, such property as may be held

or received in Defendant’s name, or as may be held, received or held for its benefit at, or within

the possession, custody or control of non-party garnishee, JPMorgan Chase Bank NA, Freehill,

Hogan & Mahar, LLP, and any other non-party garnishee(s) that may be identified, including

banking/financial institutions and/or other institutions, or such other garnishees which may be

named, and that all persons claiming any interest in the same be cited to appear and pursuant to

Rule B of the Supplemental Rules to answer the matters alleged in this Complaint;

       E.      Awarding Plaintiff its reasonable costs and legal fees incurred in this action; and

       F.      Awarding Plaintiff all such further and different relief as the Court may find just

and necessary in the circumstances.

Dated: June 8, 2021

                                                     The Plaintiff,
                                                     BARNET MARINE INC.




                                                 By: __________________________
                                                     Patrick F. Lennon
                                                     Kevin J. Lennon
                                                     LENNON, MURPHY & PHILLIPS, LLC
                                                     The Graybar Building
                                                     420 Lexington Ave., Ste. 300
                                                     New York, New York 10170
                                                     (212) 490-6050 (T)
                                                     (212) 490-6070 (F)
                                                     pfl@lmplaw.net
                                                     kjl@lmplaw.net




                                                14
